1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CHASE HOME FINANCE LLC,

 3        Plaintiff-Appellee,

 4 v.                                                 No. 29,194

 5 RICO S. GIRON a/k/a RICARDO
 6 S. GIRON,

 7        Defendant-Appellant,

 8 and

 9   DEPARTMENT OF THE TREASURY —
10   INTERNAL REVENUE SERVICE,
11   TAXATION AND REVENUE DEPARTMENT
12   OF THE STATE OF NEW MEXICO, and
13   RW VENTURES, INC.,

14        Defendants.

15 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
16 Donald C. Schutte, District Judge

17 Sheehan, Sheehan & Stelzner, P.A.
18 Juan L. Flores
19 Albuquerque, NM

20 for Appellee

21 Ricardo S. Giron
22 Las Vegas, NM

23 Pro Se Appellant
1                           MEMORANDUM OPINION

2 KENNEDY, Judge.

3       Summary dismissal was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary dismissal has

5 been filed and the time for doing so has expired.

6       DISMISSED.

7       IT IS SO ORDERED.

8                                        __________________________________
9                                        RODERICK T. KENNEDY, Judge



10 WE CONCUR:



11 _____________________________
12 MICHAEL E. VIGIL, Judge



13 _____________________________
14 TIMOTHY L. GARCIA, Judge




                                           2